DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 7-9, 11, 12, 14, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moehlenbrink et al. (US 5,893,043).
Referring to Claim 7: Moehlenbrink discloses a system, comprising: 
a first sensor (1) on a first end (30) of a vehicle having the first end and a second end (30b), the first sensor being configured to generate corresponding sensor data based on a detected object of a plurality of objects (32) along a direction of movement of the vehicle (Fig. 3) (Col. 4, lines 33-44); 

a controller (20, 21, 22) coupled with the first sensor and the second sensor, the controller being configured to: 
compare a time at which the first sensor detected the object of the plurality of objects with a time at which the second sensor detected the object of the plurality of objects (Col. 7, lines 26-29); and 
determine a length of the vehicle based on the comparison of the time the first sensor detected the object of the plurality of objects with the time the second sensor detected the object of the plurality of objects (Col. 7, lines 21-25).

Referring to Claim 8: Moehlenbrink discloses a system, wherein the controller (20, 21, 22) is further configured to: 
calculate a location of the vehicle on a guideway based on the sensor data generated by one or more of the first sensor or the second sensor (Col. 7, lines 10-15).

Referring to Claim 9: Moehlenbrink discloses a system, wherein the controller is further configured to: 
calculate a speed of the vehicle based on the sensor data generated by one or more of the first sensor or the second sensor (Col. 7, lines 39-42).

Referring to Claim 11: Moehlenbrink discloses a system, wherein at least one object of the plurality of objects (32) comprises a static portion (“mast”) configured to indicate information does not change and a dynamic portion (“signal”) configured to indicate information that is changeable based on an instruction received from one or more of the controller or a wayside control system communicatively coupled with the at least one object (Col. 6, line 57) (Fig. 3).
	The location of the mast post may be reasonably interpreted as information that does not change, and the signal light may be interpreted as changeable information.

Referring to Claim 12: Moehlenbrink discloses a system, wherein the dynamic portion (“signal”) is configured to display one or more of a switch attribute, an authorized speed for a guideway section along which the vehicle is configured to travel, or a connected path of a next section of the guideway along which the vehicle is configured to travel (Col. 6, line 57) (Fig. 3).

Referring to Claim 14: Moehlenbrink discloses a system, wherein at least one of the first sensor (1) or the second sensor (16) comprises a radar detector (Col. 3, line 35), a LIDAR detector, a camera (Col. 3, lines 33-34), or an IR detector.

Referring to Claim 25: Moehlenbrink discloses a system, comprising: 
a first sensor (1) on a first end (30) of a vehicle having the first end and a second end (30b), the first sensor being configured to generate corresponding sensor data based on 
a second sensor (16) on the second end of the vehicle, the second sensor being configured to generate corresponding sensor data based on the detected object of the plurality of objects (Fig. 3) (Col. 6, lines 60-63); and 
a controller (20, 21, 22) coupled with the first sensor and the second sensor, the controller being configured to calculate a location of the vehicle on a guideway based on the sensor data generated by one or more of the first sensor or the second sensor (Col. 7, lines 1-10),
wherein at least one object of the plurality of objects (32) comprises a static portion (“mast”) configured to indicate information does not change and a dynamic portion (“signal”) configured to indicate information that is changeable based on an instruction received from one or more of the controller or a wayside control system communicatively coupled with the at least one object (Col. 6, line 57) (Fig. 3).
The location of the mast post may be reasonably interpreted as information that does not change, and the signal light may be interpreted as changeable information.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Moehlenbrink in view of Novakovich et al. (US 5,353,413).
Referring to Claims 10 and 26: Moehlenbrink does not teach that the controller is configured to count a quantity of married pairs of cars based on signals between cars, calculate a length based on the quantity and verify that length. While Moehlenbrink teaches using the system for monitoring the vehicle length and completeness of the train (Col. 3, lines 45-56) (Col. 6, lines 57-59), Moehlenbrink fails to teach counting a quantity of married pairs of cars. However, Novakovich teaches a trainline monitoring system, wherein the controller is configured to count a quantity of married pairs of cars (“master” and “slave”) (Col. 2, lines 41-68) and compare the length of the train with the car serialization data to verify the system (420) (Fig. 4) (Col. 11, lines 22-34). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Moehlenbrink to count a quantity of married pairs of cars, calculate a length based on the quantity and verify that length, as Moehlenbrink teaches such a relation between the quantity of cars and the length of the train can be used to verify the accuracy of the system.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Moehlenbrink in view of Brand et al. (US 2012/0130562 A1).
Referring to Claim 13: Moehlenbrink does not teach that the dynamic portion of the detected object comprises one or more of a seven segments character display, a QR code display or an RF transmitter. However, Brand teaches a system for communicating data with a rail vehicle, wherein an electronic display device (128) may be used to .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Moehlenbrink in view of Green et al. (US 2015/0239482 A1) (“Green ‘482”).
Referring to Claim 15: Moehlenbrink does not teach that the detected object is onboard a second vehicle or on a different guideway. However, Green ‘482 teaches a guideway mounted vehicle localization system, wherein the vehicle on board controller (VOBC) uses sensor information to detect a second vehicle within coupling proximity and provide precise distance determination (428) (Fig. 4) (Para. [0088] and [0089]) (Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Moehlenbrink to use sensors to detect other vehicle objects, as taught by Green ‘482, in order to detect other vehicles and provide precise distance determination during coupling operations.

Regarding the instant claimed steps of method claims 16-24, note that the operation of the prior structure of claims 7-15 inherently requires the method steps as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references relate to train serialization/railcar counting or length determination: US-5966084-A; US-6049296-A; US-5893043-A; and US-20140277859-A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858. The examiner can normally be reached Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617